                                     UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF ALABAMA




In re                                                                                  Case No. 21−30656
                                                                                       Chapter 13
Christy Lee Cruse ,

         Debtor.

                                                        NOTICE

PLEASE TAKE NOTICE that a telephone hearing will be held on July 8, 2021 at 10:00 AM to consider and act upon
the following:
34 − Debtor's Motion to Alter, Amend or Vacate Order filed by Jeffrey J. Courtney on behalf of Christy Lee Cruse.
(Courtney, Jeffrey). Related document(s) 32 Order Denying Confirmation of Chapter 13 Plan. Modified text on
6/21/2021 (KC).




Each party wishing to be heard must call the phone number below at least 5 minutes prior to the commencement of
court.

                                 PHONE: 877−336−1839 Participant Code: 9617616
                                     CONFERENCE HOST: Bill Livingston

You will be asked to provide the name of the conference host and the name of the caller.

Conference calls may be broadcast throughout the courtroom. Be sure you mute your telephone until your case is
called. Additionally, please do not place the call on hold because many companies use background music while the
call is on hold. Remain silent while you wait, and do not address the court until are called upon. Be sure you follow
the conference coordinator's instructions.

If you cannot mute your phone:
        • Do not shuffle papers or type on keyboard
        • Refrain from making unnecessary noise
        • Turn off electronics such as televisions and radios that broadcast sound
Cases are called in the order determined by the court. Your case will be called as soon as possible.


Dated June 21, 2021




                                                                Juan−Carlos Guerrero
                                                                Clerk of Court
                                                               United States Bankruptcy Court
                                                                Middle District of Alabama
In re:                                                                                                                  Case No. 21-30656-WRS
Christy Lee Cruse                                                                                                       Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                   User: admin                                                                 Page 1 of 1
Date Rcvd: Jun 21, 2021                                                Form ID: nhATT888                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 23, 2021:
Recip ID                 Recipient Name and Address
db                     + Christy Lee Cruse, 369 Woodhaven Lane, Wetumpka, AL 36093-2795

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 23, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 21, 2021 at the address(es) listed below:
Name                               Email Address
Bankruptcy Administrator
                                   ba@almb.uscourts.gov

Jeffrey J. Courtney
                                   on behalf of Debtor Christy Lee Cruse jeffcourtney@courtneymann.net kstephens@courtneymann.net

Larry E. Darby, Esq
                                   on behalf of Creditor Scarborough and Associates LLC LDarbyEsq@knology.net,
                                   bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Leonard N. Math
                                   on behalf of Creditor GUARDIAN CREDIT UNION noticesmd@chambless-math.com

Sabrina L. McKinney
                                   trustees_office@ch13mdal.com


TOTAL: 5
